Citation Nr: 0734402	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  00-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The record reflects that the veteran failed to appear, 
without explanation, for a Travel Board hearing scheduled in 
October 2004 before a Veterans Law Judge.  He has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) (providing 
that failure to appear for a scheduled hearing is treated as 
a withdrawal of the request).  

In an April 2006 decision, the Board reopened the veteran's 
claim of entitlement to service connection for a nervous 
disorder based on the submission of new and material 
evidence, but remanded the case for further evidentiary 
development.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's schizophrenic reaction documented during 
service was an acute psychotic episode that resolved with no 
residual chronic psychiatric disability.


CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this case, the claim was denied prior to the enactment of 
the VCAA.  In a letter dated in June 2002, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim to reopen and the 
underlying claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Additional VCAA letters were sent to the veteran in January 
2004 and November 2006, which informed the veteran to submit 
any evidence in his possession that pertained to the claim 
and provided him notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability.  The case was last readjudicated in May 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  Pursuant to the Board's 
April 2006 Remand, the veteran was afforded a VA examination 
in March 2007 and a medical opinion was obtained on the 
etiology of the claimed disorder.  In the August 2007 
Informal Hearing Presentation, the veteran's representative 
referenced an instruction in the Remand that directed the RO 
to afford the veteran a "VA examination by a psychiatrist."  
The representative noted that the March 2007 examination 
report showed that the examiner did not provide his title.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board, however, notes that the primary 
purpose of the Remand, as explained therein, was to obtain a 
nexus opinion that addressed whether any current psychiatric 
disability was related to the in-service diagnosis of 
schizophrenic reaction.  The Board's reference to a 
"psychiatrist" in the Remand instruction was merely to 
designate what type of examination the veteran should be 
afforded.  The veteran was afforded a psychiatric 
examination, and the Board presumes that the examination was 
conducted by an individual competent to render an opinion on 
mental disorders and medical causation.  Therefore, the Board 
finds that the RO substantially complied with the remand 
orders.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case. See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he is entitled to service 
connection for a nervous disorder. After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted.

The service medical records show that the veteran was 
referred for a psychiatric evaluation in November 1963, 
having presented in sick call expressing rather bizarre 
ideas.  The consultant provided a diagnosis of schizoid 
personality.  The veteran underwent another psychiatric 
evaluation in December 1963 at which time acute severe 
schizophrenic reaction, not elsewhere classified, was 
diagnosed.  The examiner noted that the disability was 
incurred in the line of duty.  A February 1964 Medical Board 
Report also noted that the disability was incurred in 
service.  No further psychiatric complaints are documented in 
the service medical records. 

The veteran underwent a VA examination in September 1982 in 
connection with a claim for compensation and pension 
benefits.  The psychiatric consultant noted that the veteran 
must have had some type of psychotic episode approximately 20 
years ago and that he had a residual symptom of a flattened 
affect.  The psychiatric consultant maintained that the 
veteran was no longer psychotic, although he was somewhat 
withdrawn.  The psychiatric consultant provided a diagnosis 
of schizotypal personality disorder.  Thereafter, a VA 
treatment record dated in December 1997 showed that the 
veteran underwent a brief evaluation for suspected paranoid 
schizophrenia.  The examiner provided a diagnosis of paranoid 
schizophrenia by history.  The veteran underwent a VA mental 
examination in March 1998.  On Axis I, the examiner provided 
a diagnosis of rule out delusional disorder, and on Axis II, 
paranoid personality disorder was noted.  A September 2002 VA 
treatment record noted that the veteran had a history of 
schizophrenia.  As in past years, the veteran continued to 
report that he was receiving no treatment.  

Lastly, the report on the VA examination the veteran 
underwent in March 2007 shows that the examiner noted that on 
the basis of the present examination and review of records, 
the veteran met the DSM-IV criteria for schizoid personality 
disorder with some schizotypal traits.  The examiner 
explained that individuals with this disorder can, during 
periods of increased stress, evidence brief psychotic 
episodes.  The examiner indicated that this was presumably 
what happened during the veteran's military service.  The 
examiner maintained that the veteran was not currently 
psychotic.  The examiner concluded that at this time, there 
was no evidence of a psychiatric disability that can be 
identified as etiologically related to the veteran's military 
service.  On Axis I, the examiner provided no current 
diagnosis and noted that the veteran had a prior history of a 
brief psychotic episode.  On Axis II, a diagnosis of schizoid 
personality disorder (also with schizotypal traits) is noted.  

The medical evidence shows that the veteran is currently only 
diagnosed with a personality disorder.  The psychotic episode 
documented during service was acute and resolved with no 
residual chronic psychotic disability according to the March 
2007 VA examiner.  The Board ascribes great probative value 
to the VA examiner's opinion because it is based on a 
comprehensive review of the claims file and an examination of 
the veteran.  Also, the VA examiner's opinion is supported by 
a rationale and found to be persuasive when considered with 
the rest of the evidence of record.  The Board notes that the 
mere fact of the in-service psychotic episode is not enough.  
There must be a chronic disability resulting from the 
episode, which is not shown by the medical evidence of 
record.  While the veteran contends that he has a psychiatric 
disability that is related to his service, as a layman, he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

As for the diagnosed personality disorder with schizotypal 
traits, the Board notes that a personality disorder is not a 
disease or injury for VA compensation purposes in the absence 
of a superimposed disease or injury occurring during service.  
38 C.F.R. § 3.303(c) (2007); VAOPGCPREC 82-90.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a nervous disorder is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


